Citation Nr: 1036762	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-30 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for chronic additional disability manifested by hypertension and 
numbness of the feet and legs, as a result of treatment performed 
at a Department of Veterans Affairs (VA) medical center in May 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1950 to January 
1954.  

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In a November 2007 decision, the Board denied the Veteran's claim 
for service connection for posttraumatic stress disorder (PTSD).  
Hence, that issue is no longer in appellate status.  At that 
time, the Board remanded the issues of entitlement to service 
connection for hypertension and entitlement to compensation under 
38 U.S.C.A. § 1151 for chronic additional disability manifested 
by hypertension and numbness of the feet and legs, as a result of 
treatment performed at a VA medical center in May 2000 for 
additional development.  In a September 2009 decision, the Board 
denied the claim for service connection for hypertension.  Hence, 
this issue is no longer in appellate status.  The 38 U.S.C.A. § 
1151 issue was again remanded for further development.  The 
requested development has been fully accomplished and the case 
has again been returned to the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

There is no competent medical evidence showing that the Veteran 
has chronic additional disability manifested by hypertension 
and/or numbness of the feet and legs, due to treatment at a VA 
medical facility in May 2000, as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing medical care or 
due to an event not reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation benefits for chronic additional 
disability manifested by hypertension and/or numbness of the feet 
and legs, due to treatment at a VA medical facility in May 2000, 
under the provisions of 38 U.S.C.A. § 1151, have not been met.  
38 U.S.C.A §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In an April 2006 letter, after the rating decision on appeal, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, as well as what information and 
evidence must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of, or 
submit any further medical evidence relevant to, the claim.  He 
was also advised of how disability ratings and effective dates 
are assigned.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in a 
July 2006 Supplemental Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to any 
defect in the timing of the notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and the Veteran has not pointed out any 
specific deficiency to be corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's VA and 
private treatment records and the Veteran's statements and 
personal hearings testimony, including that provided before the 
undersigned Veterans Law Judge at the RO in July 2007.  
Additionally, the Veteran was afforded a VA examination in 
conjunction with the claim so an opinion on the matter could be 
obtained.  The VA examination report as well as the addendum 
report provided are adequate, as they address the relevant 
question and included a full review of the Veteran's claims file 
as well as the Veteran's statement.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Consequently, the Board finds that VA's duty to 
assist has also been met in this case.  

Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was:  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment. 38 C.F.R. § 3.361(b) (2009).  To establish causation, 
the evidence must show that the hospital care or medical or 
surgical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care or 
treatment and that the veteran has an additional disability does 
not establish cause. 38 C.F.R. § 3.361(c)(1) (2009).  Hospital 
care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. 38 C.F.R. § 
3.361(c)(2) (2009).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or 
(ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  Determinations 
of whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1) (2009).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) 
(2009).  

The record reflects that the Veteran underwent surgery at a VA 
medical facility for the repair of an abdominal aortic aneurysm 
in May 2000.  Records dated prior to the procedure noted that the 
Veteran had presented with a history of left lower extremity pain 
since the end of December 1999 with back pain starting three 
weeks later.  The April to May 2000 VA hospital discharge summary 
indicated that the Veteran's past medical history included 
hypertension and L4-5 fusion.  He was admitted with complaints of 
left heel pain, then transverse up to the knee and then down to 
the left hip.  Diagnostic testing showed an abdominal aortic 
aneurysm which was repaired.  Post-procedure records indicate 
that he complained of experiencing hypertension and numbness in 
his feet and legs.  

A December 2002 VA discharge summary noted a history of spinal 
stenosis.  

Upon VA examination in April 2009, it was noted that the 
Veteran's claims file and all available medical records were 
reviewed.  It was noted that the Veteran's hypertension was 
initially manifest in 1990.  

An October 2009 VA progress note showed that the Veteran 
underwent nerve conduction studies for complaints of back pain 
and leg numbness.  The assessment was motor-sensory peripheral 
neuropathy affecting both legs.  

In a November 2009 addendum VA examination and opinion, the 
Veteran's claims file and all available medical records were 
again reviewed.  
The examiner concluded that it was not likely that the Veteran's 
hypertension resulted from carelessness, negligence or other 
similar instance of fault of VA in providing the treatment for 
the repair of his aneurysm in May 2000 as the disease was 
initially manifest 10 years prior to the treatment.  
Additionally, the Veteran's lower back condition with 
degenerative changes and bilateral radiculitis was not caused by 
his hypertension or the VA treatment provided for his aneurysm.  

In sum, the evidence does not show that the Veteran has any 
chronic residual disability manifested by hypertension and/or 
numbness in the feet and legs, as a result of the VA treatment he 
received in May 2000, that was due to negligence or other 
instance of fault on the part of VA.  His continued hypertension 
and numbness in the feet and legs have not been attributed to any 
VA treatment and it has been established that they both existed 
prior to the treatment.  Furthermore, there is no indication that 
these conditions were aggravated by the VA treatment due to 
negligence or other instance of fault on the part of VA.  The 
Veteran has been provided with ample opportunity to present 
competent evidence to support his claim.  However, he has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a 
claimant's responsibility to support a claim for VA benefits).  
The VA opinion does not support his contentions.  Thus, there is 
no competent medical evidence of record which supports the claim.  

The Board notes that lay evidence can be competent evidence to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  To the extent that the Veteran is asserting 
that he in fact does have additional chronic disability as a 
result of the treatment he received in May 2000, it is now well 
established that laypersons without medical training, such as the 
Veteran are not competent to comment on medical matters such as 
diagnosis of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Likewise, 
there is no contemporaneous diagnosis of residual chronic 
disability as a result of the 2000 VA treatment that was caused 
by negligence or similar fault of VA, nor is there a later 
diagnosis and/or opinion by a medical professional.  Hence, the 
Veteran's statements offered in support of the claim do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

As there is no objective medical evidence showing additional 
chronic disability manifested by hypertension and/or numbness in 
the feet and legs due to fault on the part of the VA, the 
preponderance of the evidence is against this claim and the 
benefit-of-the-doubt rule does not apply.  Consequently, the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Compensation benefits for chronic additional disability 
manifested by hypertension and/or numbness of the feet and legs, 
as a result of treatment performed at VA medical center in May 
2000, pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002), are denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


